Case 2:17-cv-01731-TSZ Document 175-30 Filed 07/29/19 Page 1 of 6




                EXHIBIT 30
Case 2:17-cv-01731-TSZ Document 175-30 Filed 07/29/19 Page 2 of 6
     Case 2:17-cv-01731-TSZ Document 175-30 Filed 07/29/19 Page 3 of 6


1    precisely.
2          Q.   Did your father ever tell you that there was a
3    possibility you would be named as a defendant in this
4    lawsuit?
5          A.   No.
6          Q.   Is there anything else about this lawsuit that
7    your father discussed with you that you can recall as
8    we sit here today?
9          A.   No.
10         Q.   Have you ever heard of a company called or a
11   website known as Vixen?
12         A.   No.
13         Q.   Have you ever heard of Strike 3 Holdings?
14         A.   I have not.
15         Q.   Have you ever heard of a website called
16   Blacked?
17         A.   No.
18         Q.   Have you ever heard of a website called Tushy,
19   T-u-s-h-y?
20         A.   No.
21         Q.   Have you ever heard of a website called Vixen?
22         A.   I have not.
23         Q.   Did you ever communicate with your father
24   about a piece of mail he received from his internet
25   service provider, Comcast, regarding this matter?

                                                               Page 30

                              Veritext Legal Solutions
                                   866 299-5127
     Case 2:17-cv-01731-TSZ Document 175-30 Filed 07/29/19 Page 4 of 6


1          A.   I believe so, yes.

2          Q.   Have you ever watched adult films?

3          A.   I have.

4          Q.   When was the last time you watched one?

5                     MR. TURNHAM:      Lincoln, I'm going to object

6    to the form of the question.          Assuming you're going

7    down this line of questioning, I'm going to object to

8    the whole line on the basis that this is irrelevant to

9    any of the claims that are at issue.                My client is a

10   third party to this lawsuit and is not subject to the

11   lawsuit and shouldn't be subject to a fishing

12   expedition.

13                    MR. BANDLOW:      Are you going to instruct

14   the witness not to answer questions about his

15   experience with adult films?

16                    MR. TURNHAM:      I have not instructed him

17   not to answer, but I'm just letting you know I'm going

18   to lay out a general objection to any line of

19   questioning down that path.

20                    MR. BANDLOW:      Okay.

21         Q.   (By Mr. Bandlow)      So with that objection in

22   mind, without an instruction not to answer,

23   Mr. Isaksen, when was the last -- have you watched

24   adult films on your computer?

25         A.   I have.

                                                                   Page 46

                              Veritext Legal Solutions
                                   866 299-5127
     Case 2:17-cv-01731-TSZ Document 175-30 Filed 07/29/19 Page 5 of 6


1          Q.    Are there any particular names of adult film
2    companies whose films you've watched as you can recall
3    as we sit here today?
4          A.    Company names are not something I paid
5    attention to.
6          Q.    You don't have any names of any particular
7    adult -- how about any particular adult websites?                   Can
8    you think of any names of any that you've watched?
9          A.    No.    I don't usually visit the websites.
10         Q.    Have you ever watched adult content on a
11   computer?
12         A.    Yes, I have.
13         Q.    So how is it you access the adult content if
14   it's not through websites?
15                      MR. TURNHAM:       Objection to form.
16         Q.    (By Mr. Bandlow)         Have you accessed any adult
17   content on a computer through an adult content website?
18         A.    No.
19         Q.    How is it you've watched adult content on a
20   computer if not through a website?
21         A.    I've watched it through a torrent.
22         Q.    Through BitTorrent?
23         A.    Yes.
24         Q.    What do you understand BitTorrent to be?
25         A.    It's -- I guess it's a program where you

                                                               Page 47

                              Veritext Legal Solutions
                                   866 299-5127
     Case 2:17-cv-01731-TSZ Document 175-30 Filed 07/29/19 Page 6 of 6


1                          REPORTER'S CERTIFICATE
2            I, LORI A. PORTER, the undersigned Certified
3    Court Reporter, pursuant to RCW 5.28.010 authorized to
4    administer oaths and affirmations in and for the State
5    of Washington, do hereby certify that the sworn
6    testimony and/or proceedings, a transcript of which is
7    attached, was given before me at the time and place
8    stated therein; that any and/or all witness(es) were
9    duly sworn to testify to the truth; that the sworn
10   testimony and/or proceedings were by me
11   stenographically recorded and transcribed under my
12   supervision, to the best of my ability; that the
13   foregoing transcript contains a full, true, and
14   accurate record of all the sworn testimony and/or
15   proceedings given and occurring at the time and place
16   stated in the transcript; that a review of which was
17   requested; that I am in no way related to any party to
18   the matter, nor to any counsel, nor do I have any
19   financial interest in the event of the cause.
20   WITNESS MY HAND this 13th day of June, 2019.
21
22
23   <%4342,Signature%>
24   LORI A. PORTER, RPR
25   Washington Certified Court Reporter, CCR 2533

                                                               Page 83

                              Veritext Legal Solutions
                                   866 299-5127
